             Case 1:19-cr-00789-PGG Document 262
                                             261 Filed 07/22/20
                                                       07/21/20 Page 1 of 1




                                                                         July 21, 2020

VIA ECF                                                                                             July 22, 2020

Hon. Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

                                 Re: United States v. Raymond Parker, et. al.,
                                      19 Cr. 789 (PGG) Defendant #20

Dear Judge Gardephe,

I am writing to request permission for Raymond Parker to travel to Laurinburg, North Carolina for up to thirteen
(13) days. Mr. Parker’s godfather, whom has been in Mr. Parker’s life since he was a young child, has recently
been hospitalized with a serious health issue. At the moment, there is no discharge date. Mr. Parker would like to
visit his godfather and assist in outfitting his godfather’s home with the necessary modifications that must be made
to the home prior to a discharge from the hospital.

Specifically, Mr. Parker is requesting to leave as soon as practicable if the Court were to grant this application.
He would return to the District of New Jersey no later than the evening of August 3, 2020. Mr. Parker has an in-
person school obligation that he must attend on August 18, 2020; therefore, that return date is based on the New
Jersey State requirement that he quarantine for fourteen (14) days upon his return to the District of New Jersey.
Mr. Parker would drive to his godfather’s home in Laurinburg, NC where he would stay in the home with only
one other adult, the son of his godfather, for the duration of his stay. Mr. Parker would visit his godfather at
Scotland Memorial Hospital, also located in Laurinburg, NC

Both Mr. Parker and I have discussed this request with Pretrial Services Officer Assistant Shawn Bostic, and Mr.
Parker is aware that in addition to any parameters set by Pretrial Services he must also abide by all state and local
COVID-19 laws in both North Carolina and New Jersey as well as all CDC COVID-19 guidelines. Accordingly,
Pretrial Services has no objection. I have also discussed this request with the Government, and it has no objection.

If the Court requires any more information, please do not hesitate to reach out to me or my office. Thank you.

                                                                         Respectfully submitted,


                                                                         __________________________
                                                                         Andrew M. J. Bernstein, Esq.
                                                                         Partner
                                                                         abernstein@srf.law


                               1185 Avenue of the Americas | 37th Floor | New York, NY | 10036
                                   T (212) 930 9700 | F (212) 930 9725 | WWW.SRF.LAW
